     Case 2:20-cv-00938-JAM-JDP Document 9 Filed 09/29/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ZOAAN SHIPP,                                      No. 2:20-cv-0938-JAM-EFB P
12                       Plaintiff,
13              v.                                      ORDER
14    DR. OGNJEN PETRAS,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

18   U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF Nos. 7 & 8.

19                                Application to Proceed in Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the agency having custody of plaintiff is directed to collect and

22   forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C. § 1915(b)(1)

23   and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
     Case 2:20-cv-00938-JAM-JDP Document 9 Filed 09/29/20 Page 2 of 5

 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff’s complaint alleges the following: Plaintiff suffers from moderate to severe
25   bilateral carpal tunnel syndrome. ECF No. 6, ¶ 8. He underwent surgery on his left hand in
26   October of 2018 and his right hand in November of 2018. Id. ¶¶ 12-13. On November 27, 2018,
27   plaintiff was experiencing severe pain in both hands. Id. ¶ 14. Dr. Dillion, a non-defendant
28   physician and surgeon, assured plaintiff that he would be referred for physical therapy. Id.
                                                         2
     Case 2:20-cv-00938-JAM-JDP Document 9 Filed 09/29/20 Page 3 of 5

 1   Several weeks later, on December 14, 2018, one of plaintiff’s treating surgeons, Dr. Trzeciak,
 2   recommended that plaintiff receive occupation therapy. Id. ¶ 16. On December 19, 2018,
 3   plaintiff’s primary care provider, defendant Dr. Virginia Ota “waived” the order for physical
 4   therapy and opted instead to provide plaintiff with splints and increased pain medication as a
 5   “quick fix.” Id. Plaintiff eventually received physical therapy on January 16, 2019. Id. ¶ 17.
 6   The delay, however, resulted in hardened tissue in plaintiff’s palms, an increase in pain, and
 7   difficulty holding objects. Id. ¶ 20. Plaintiff asserts Eighth Amendment deliberate indifference
 8   to medical needs claims against Dr. Ota and Dr. Ognjen Petras, who was replaced by Dr. Ota as
 9   plaintiff’s primary care provider.
10          Plaintiff’s claims cannot survive screening as they lack sufficient detail to establish
11   deliberate indifference for an Eighth Amendment claim. As for defendant Petras, there are no
12   specific allegations indicating if, when, or why he denied or delayed physical/occupation therapy
13   for plaintiff. As for defendant Ota, there are no specific allegations as what rationale underlay her
14   decision to pursue other medical options over physical therapy. It is also unclear what plaintiff
15   means when he states that she “waived” physical therapy. See ECF No. 6, ¶ 16. Deliberate
16   indifference requires a showing that the defendant, acting with a state of mind more blameworthy
17   than negligence, denied, delayed, or interfered with the treatment of plaintiff’s serious medical
18   needs. Farmer v. Brennan, 511 U.S. 825, 835 (1994); Estelle v. Gamble, 429 U.S. 97, 106
19   (1976). The indifference to medical needs must be substantial; mere malpractice, or even gross
20   negligence, does not constitute cruel and unusual punishment. Estelle, 429 U.S. at 106. Absent
21   some indication as to why either defendant denied physical therapy, it is impossible to determine
22   whether either of them acted with deliberate indifference.
23                                            Leave to Amend
24          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
25   amended complaint it should observe the following:
26          Any amended complaint must identify as a defendant only persons who personally
27   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
28   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
                                                       3
      Case 2:20-cv-00938-JAM-JDP Document 9 Filed 09/29/20 Page 4 of 5

 1   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
 2   legally required to do that causes the alleged deprivation). The complaint should also describe,
 3   in sufficient detail, how each defendant personally violated or participated in the violation of his
 4   rights. The court will not infer the existence of allegations that have not been explicitly set forth
 5   in the amended complaint.
 6                The amended complaint must contain a caption including the names of all defendants.
 7   Fed. R. Civ. P. 10(a).
 8                Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 9   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
10                Any amended complaint must be written or typed so that it so that it is complete in itself
11   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
12   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
13   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
14   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
15   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
16   1967)).
17                Finally, the court notes that any amended complaint should be as concise as possible in
18   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
19   procedural or factual background which has no bearing on his legal claims.
20                                                    Conclusion
21                Accordingly, IT IS HEREBY ORDERED that:
22           1.      Plaintiff’s request to proceed in forma pauperis (ECF Nos. 7 & 8) is GRANTED;
23           2.      Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
24                   accordance with the notice to the California Department of Corrections and
25                   Rehabilitation filed concurrently herewith;
26           3.      Plaintiff’s complaint (ECF No. 6) is DISMISSED with leave to amend within 30 days
27                   from the date of service of this order; and
28   /////
                                                            4
     Case 2:20-cv-00938-JAM-JDP Document 9 Filed 09/29/20 Page 5 of 5

 1       4.   Failure to comply with this order may result in dismissal of this action for the reasons
 2            stated herein.
 3   DATED: September 29, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
